DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/14/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 14-19, 21-29, 31, and 32 are pending.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Indigo teaches a tilted grating (16) that “causes at least part of the optical signal to be coupled out of the optical fibre, through the fiber cladding”.  See the Abstract of Indigo. Tissot teaches a waveguide that “contains a number of scattering structures, which serve to re-distribute or redirect the propagating primary light out of a side surface of the waveguide and with a desired radiation pattern”.  See col. 1, lines 60-63 of Tissot. The scattering structures of Tissot may comprise “scattering structures 108, 109, 110 such as micro reflectors or .  
In response to applicant’s assertion that Indigo does not disclose “a fiber Bragg grating
configured to detect a mechanical stress, a change in length, and/or a temperature change”, it submitted that page 18, lines 5-7 of Indigo states “the parameter applied to the fiber Bragg grating sensor 92 is axial strain, but it will be appreciated that other parameters, such as axial compression, temperature and pressure may alternatively be sensed”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16-19, 21-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Pub. No. WO 01/94896 A1 to INDIGO PHOTONICS LTD (hereinafter “Indigo”) in view of Patent No. 9,541,694 to Tissot (“Tissot”).  Indigo and Tissot were both applied in a prior Office action. 
In re claim 14, Indigo discloses, see FIGS. 1, 4, and 9, a device (10/30/90) comprising at least one optoelectronic component (18) and at least one optical waveguide/fibre, said optoelectronic component (18) and said optical waveguide configured to transfer light between each other, and 
wherein the optical waveguide comprises at least one first longitudinal section (14) comprising at least one Bragg grating (16) having a variable grating constant along its 
at least one second longitudinal section (see FIG. 9); 
wherein the optoelectronic component (18) is arranged at the side of said optical waveguide and at a lateral distance therefrom, and 
at least one second fiber Bragg grating (FIG. 9, 92) arranged in the at least one second
longitudinal section of the optical waveguide and configured to detect axial strain, axial compression, temperature and/or pressure. See pages 8-12 and pages 17-19 of Indigo for further details. 

Thus, Indigo only differs from claim 14 in that he does not teach a plurality of scattering centers at least in said first longitudinal section (14).  Tissot, on the other hand, teaches an optical waveguide (100, 101) comprising a plurality of scattering centers (105-107) in a first longitudinal section of the waveguide (100, 101).  See col. 6, lines 31-59 and col. 10, lines 26-56 of Tissot. In order to scatter or redirect different wavelengths of light, the longitudinal section of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Indigo combined with Tissot.

In re claims 16 and 17, Tissot further mentions that “[t]he laser processing may include changing focus intensity and position of a processing laser beam, that is aimed at the waveguide, to set one or more of the following parameters of the light scattering structures: location, shape, size, orientation or tilt, and periodicity. The laser processing may thus be adapted to yield the desired scattering structures, having a particular scattering strength and directionality”.  In order to obtain a particular scattering strength and/or directionality, the scattering centers (105-107) of Indigo in view of Tissot would have had a diameter of about 10 nm to about 100 nm and/or a concentration of about 0.1% to about 5% by volume, thereby obtaining the invention specified by claim 16 or 17.

In re claim 18, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 19, the optoelectronic component (18) of Indigo is a photodetector.

In re claim 21, a grating constant that changes along the longitudinal extent with any of a linear relationship, a square relationship, or a cubic relationship was well-known before the effective filing date in order to obtain a particular wavelength response.  Therefore, it would have been further obvious to modify the grating constant of the Bragg grating (16) of Indigo in view of Tissot, if necessary, to have a linear relationship, a square relationship, or a cubic relationship in order to obtain a particular wavelength response.	

In re claim 22, Indigo discloses, see FIGS. 1, 4, and 9, a method for sensing an axial strain, an axial compression, a temperature, and/or pressure by transferring light between at least one optoelectronic component (18) and at least one optical waveguide/fibre, wherein 
said optical waveguide comprises at least one first longitudinal section (14) comprising at least one Bragg grating (16), said Bragg grating (16) having a variable grating constant along its longitudinal extent, 

wherein said optical waveguide further comprises at least one second fiber Bragg grating (92) arranged in at least one second longitudinal section of the optical waveguide and said second fiber Bragg grating is subject to a mechanical stress, a change in length, and/or a temperature change, and 
wherein light is at least partially reflected at said second fiber Bragg grating (92).  See pages 8-12 and pages 17-19 of Indigo for further details. 

Thus, Indigo only differs from claim 22 in that he does not teach that the light is scattered at least in the first longitudinal section (14) at least partly into said optoelectronic component (18). Tissot, as previously discussed, teaches an optical waveguide (100, 101) comprising scattering centers (105-107) in a first longitudinal section of the waveguide (100, 101) such that light is scattered at least in the first longitudinal section at least partly into a lateral direction.  See col. 6, lines 31-59 and col. 10, lines 26-56 of Tissot. In order to scatter or redirect different wavelengths of light to his optoelectronic component (18), the longitudinal section of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 22.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 22 in view of Indigo combined with Tissot.

In re claim 23, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 24, Indigo further teaches subjecting the at least one second fiber Bragg grating (92)  arranged in the at least one second longitudinal section of the optical waveguide to an axial strain, an axial compression, a temperature, and/or a pressure. 

In re claim 25, Indigo discloses a device (10/30/90), see FIGS. 1, 4, and 9, comprising at least one optoelectronic component (18) and at least one optical waveguide/fibre, said optoelectronic component (18) and said optical waveguide configured to transfer light between each other, and 
wherein the optical waveguide comprises at least one first longitudinal section (14) comprising at least one Bragg grating (16) having a variable grating constant along its longitudinal extent; 
at least one second longitudinal section (see FIG. 9); 
wherein the optoelectronic component (18) is arranged at the side of said optical waveguide and at a lateral distance therefrom; and
at least one second fiber Bragg grating (FIG. 9, 92) arranged in the at least one second
longitudinal section of the optical waveguide and configured to detect axial strain, axial compression, temperature and/or pressure. See pages 8-12 and pages 17-19 of Indigo for further details.

Thus, Indigo only differs from claim 25 in that he does not teach a plurality of scattering centers at least in said first longitudinal section (14), wherein said scattering centers are formed by any of local modifications of the material of the optical waveguide by laser radiation or by dispersed nanoparticles.  Tissot, as previously discussed, teaches an optical waveguide (100, 101) comprising a plurality of scattering centers (105-107) in a first longitudinal section of the See col. 6, lines 31-59; col. 10, lines 26-56; and col. 13, lines 15-17 of Tissot. In order to scatter or redirect different wavelengths of light, the first longitudinal section (14) of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 25.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 25 in view of Indigo combined with Tissot.

In re claims 26 and 27, Tissot further mentions that “[t]he laser processing may include changing focus intensity and position of a processing laser beam, that is aimed at the waveguide, to set one or more of the following parameters of the light scattering structures: location, shape, size, orientation or tilt, and periodicity. The laser processing may thus be adapted to yield the desired scattering structures, having a particular scattering strength and directionality”.  In order to obtain a particular scattering strength and/or directionality, the scattering centers (105-107) of Indigo in view of Tissot would have had a diameter of about 10 nm to about 100 nm and/or a concentration of about 0.1% to about 5% by volume, thereby obtaining the invention specified by claim 26 or 27.

In re claim 28, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 29, the optoelectronic component (18) of Indigo is a photodetector.

In re claim 31, a grating constant that changes along the longitudinal extent with any of a linear relationship, a square relationship, or a cubic relationship was well-known before the effective filing date in order to obtain a particular wavelength response.  Therefore, it would have been further obvious to modify the grating constant of the Bragg grating (16) of Indigo in view of Tissot, if necessary, to have a linear relationship, a square relationship, or a cubic relationship in order to obtain a particular wavelength response.	

In re claim 32, Tissot further mentions that “[t]he laser processing may include changing focus intensity and position of a processing laser beam, that is aimed at the waveguide, to set one or more of the following parameters of the light scattering structures: location, shape, size, orientation or tilt, and periodicity. The laser processing may thus be adapted to yield the desired scattering structures, having a particular scattering strength and directionality”.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indigo in view of Tissot as applied to claim 14 above, and further in view of Patent No. 10,175,406 to Tissot (hereinafter “Tissot II”).
In re claim 15, Indigo in view of Tissot only differs in that Tissot does not teach that his scattering centers (105-107) are formed by dispersed nanoparticles. Tissot II, on the other hand, teaches scattering structures that may be particles or impurities directly integrated during fabrication of the waveguide and that “[a]dapting the size of the particles that are dispersed in the material of the coating 102, their density and refractive index (forming the scattering zones 104), the overall refractive index of the coating 102, as well as the thickness of the coating 102 enables control of both the speckle contrast and the angle α of the illumination light 107”.  See col. 4, .
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Applicant's amendment to claim 15 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
March 9, 2022